Title: To Thomas Jefferson from Joseph Gardner Swift, 15 February 1824
From: Swift, Joseph Gardner
To: Jefferson, Thomas


Dear Sir,
New York
15. Feby 1824
I have lately received a Message from the Marquis de la Fayette in relation to the sale of a valuable Mathematical & Philosophical Library, now in my possession, belonging to the Estate of the late John Garnett Esqr of New Brunswick;—The widow & daughter of Mr Garnett are now near the residence of the Marquis, & he takes an interest in their welfare.—Your solicitude for the interests of the Virginia University induces me to state to you that this collection of Books, together with one belonging to Professor Hassler, (also in my possession) can be purchased at an extremely reasonable price;—if such would be an object with the directors of the University, the Books might remain upon any desired credit, the Interest being paid annually.—The collection belonging to Mr Hassler (who is in very straitened circumstances) commences in line with the Art of Printing & includes the Book & other valuable European Editions of the Mathematics & Philosophy of the Antients, important for reference in studying the progress of Science, & to show how much of modern things may justly be referred to former days.—Inclosing this communication may I be permitted to recall myself to your recollection by mentioning that I had the honor of a slight personal acquaintance with you when, during your first Presidency, by your favour I was first promoted, from the Military Academy in the Corps of Engineers—With Respect & VenerationD: J: Swift